BLODGETT, P. J.
Heard upon motion filed by George A. Thompson and others that certain amounts claimed to be due to them for services to respondent corporation be ordered paid in full.
These claims were- filed with the receiver for said respondent corporation in insolvency and were disallowed by said receiver. The claims are based upon an alleged agreement or custom of said corporation to grant to its employees two weeks’ vacation without loss of pay.
The petitioners were employees of the corporation and allege that previous to the summer of 1930 they severally received two weeks’ vacation without loss of pay, but that they have not received during 1930 pay for the vacation period. None of the petitioners produced any contract for services *210which specified a vacation period and a certain monthly or weekly salary.
Attorney for Claimants: James E. Smith.
Attorney for Receiver: Arthur P. Johnson.
The claims are based upon a custom that was before the year 1930 carried out by the corporation, but no minutes of the corporation are produced showing any formal act of the corporation or its directors sanctioning such a payment.
The petitions are therefore denied.